Case 1:19-cv-01745-SEB-TAB Document 249 Filed 10/21/20 Page 1 of 4 PageID #: 6126




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  BIOCONVERGENCE, LLC,                          )
                                                )
         Plaintiff,                             )
                                                )
         vs.                                    ) Civil Action No. 1:19-cv-01745-SEB-TAB
                                                )
  JASPREET ATTARIWALA                           )
                                                )
         Defendant.                             )


     PLAINTIFF’S MOTION TO ENTER SANCTIONS FOR CONTEMPT OF COURT
                 ORDERS AND TO AMEND INSPECTION ORDER

         Plaintiff BioConvergence LLC d/b/a Singota Solutions (“Singota”), by counsel,

  respectfully files its Motion to Enter Sanctions for Contempt of Court Orders and to Amend

  Inspection Order and its brief and exhibits in support, which are filed contemporaneously and

  incorporated by reference.

         WHEREFORE, based on the arguments, authorities, and evidence set out in its Brief,

  Plaintiff BioConvergence LLC d/b/a Singota Solutions, respectfully moves the Court:

                  to order that the March 4, 2019 Agreed Order for Inspection of Computers and

                   Electronic Information Storage Devices (“Inspection Order”) [Doc. 4-1 at 97] is

                   amended to allow Rebecca Green to provide to Singota and its counsel all data that

                   she collects or has collected from any and all accounts and devices covered by the

                   Inspection Order, the March 4, 2019 Stipulated Preliminary Injunction entered by

                   the Monroe Circuit Court (“March 4, 2019 PI”) [Doc. 4-1 at 91], and this Court’s

                   Preliminary Injunction dated December 18, 2012 [Doc.122];




                                                   1
Case 1:19-cv-01745-SEB-TAB Document 249 Filed 10/21/20 Page 2 of 4 PageID #: 6127




              to order that Attariwala has engaged in willful contempt of the March 18, 2019

               Supplemental Order Following Preliminary Injunction (“Expenses Order”) [Doc.

               4-1 at 138], the Inspection Order, the preliminary injunctions, and the April 16,

               2019 Order Granting Motion to Show Cause Why Defendant Should Not Be Found

               in Contempt [Doc. 4-1 at PageID # 411] by refusing to pay for Rebecca Green’s

               work under those orders and by attempting to circumvent those orders to attempt to

               obtain the return of data from Green outside the scope of the Inspection Order;

              to order that as a sanction for such willful contempt Attariwala has waived any

               objection based on any claim of privilege, other protection, or confidentiality to

               Green’s providing data collected from any and all accounts and devices covered

               by the Inspection Order to Singota and its counsel for their review;

              to order as additional sanctions that Attariwala must reimburse Singota for its

               attorneys’ fees and costs in making this motion and to reimburse both Singota and

               Rebecca Green their attorneys’ fees, professional fees and expenses, and costs in

               responding to Attariwala’s adversary proceeding filed against Green and in

               responding to Attariwala’s subpoena to Green seeking the production of

               documents and data, including compensating Green at her ordinary professional

               rates for such work; and

              to award Singota and its expert, Green, such other relief as the Court deems just

               and proper.




                                                2
Case 1:19-cv-01745-SEB-TAB Document 249 Filed 10/21/20 Page 3 of 4 PageID #: 6128




                                  Respectfully submitted,


                                  /s/ Christopher C. Murray
                                  Christopher C. Murray, Atty. No. 26221-49
                                  Justin A. Allen, Atty. No. 31204-49
                                  OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                  111 Monument Circle, Suite 4600
                                  Indianapolis, Indiana 46204
                                  Telephone: 317.916.1300
                                  Facsimile: 317.916.9076
                                  christopher.murray@ogletree.com
                                  justin.allen@ogletree.com




                                        3
Case 1:19-cv-01745-SEB-TAB Document 249 Filed 10/21/20 Page 4 of 4 PageID #: 6129




                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 21, 2020, a copy of the foregoing was filed electronically.
  Notice of this filing will be sent to any parties registered for receipt of electronic filings by
  operation of the Court’s CM/ECF system.

          In addition, on October 21, 2021, a copy of the foregoing will be sent by U.S. Mail first-
  class postage pre-paid to:

         Jaspreet Attariwala
         1390 Kenyon St., NW Apt. 323
         Washington, DC 20010

                                                       /s/ Christopher C. Murray

                                                                                            44649324.1




                                                  4
